Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 1 of 18




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


   MORRIS E. RIMES, JR.,                                 )
                                                         )
                          Plaintiff,                     )
                                                         )
   v.                                                    )       Case No. 19-CV-0282-CVE-JFJ
                                                         )
   MVT SERVICES, LLC, a New Mexico,                      )
   limited liability company d/b/a                       )
   Mesilla Valley Transportation,                        )
   and CECILIO PORTILLO,                                 )
                                                         )
                          Defendants.                    )


                                           OPINION AND ORDER

          Before the Court is defendants MVT Services, LLC’s (MVT’s) and Cecilio Portillo’s motion

   for partial summary judgment (Dkt. # 60). In this rear-end tractor-trailer truck collision case,

   plaintiff argues that Portillo was operating his vehicle in snowy conditions while allegedly fatigued,

   due to alleged insufficient rest and/or diabetes. Defendants argue that Portillo was not fatigued

   because he allegedly rested the requisite ten hours required by Federal Motor Carrier Safety

   Administration (FMCSA) regulations and guidance, and he was operating under a valid FMCSA

   medical certificate for his diabetes.

          Plaintiff sued defendants on theories of negligence against MVT Services, LLC (MVT) and

   Portillo, negligent hiring and retention against MVT,1 and negligent entrustment against MVT, and

   seeks punitive damages against both defendants. Dkt. # 2. MVT seeks seek partial summary

   judgment on the issue of negligent entrustment and both defendants seek partial summary judgment



   1
          The negligent hiring and retention claim was ruled moot in a prior opinion and order. Dkt.
          # 21.
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 2 of 18




   as to punitive damages. Plaintiff has filed a response (Dk. # 87), defendants have filed a reply (Dkt.

   # 114), and plaintiff has filed a surreply (Dkt. # 120).

                                                       I.

           The following facts are undisputed: At 9:34 a.m. on January 15, 2018, plaintiff was driving

   his tractor-trailer truck on Interstate 44 near Miami, Oklahoma when he was struck from behind by

   a tractor-trailer driven by Portillo. Dkt. ## 60, at 7; 87, at 7; 60-1, at 1. At the time of the collision,

   Portillo was operating his tractor-trailer truck as an agent for MVT within the course and scope of

   his dispatch for MVT.2 Dkt. ## 60, at 7; 87, at 7. The normal speed limit for the stretch of turnpike

   highway where the accident occurred is seventy-five miles per hour maximum and fifty miles per

   hour minimum. Id. It was snowing at the time of the collision. Id. Plaintiff was traveling ten to

   twenty miles per hour uphill and Portillo was traveling forty to fifty miles per hour at the time of the

   collision. Id.; Dkt. # 60-1, at 3. Plaintiff’s expert stated that Portillo’s driver tracking program

   showed that Portillo “had slowed to around 42 mph in the minutes before the wreck” and “various

   slow speeds for the turnpike compared to the speeds one would expect if it was not snowing.” Dkt.

   ## 60, at 7-8; 87, at 7. Plaintiff’s expert stated in his deposition that Portillo’s last recorded speed

   before the accident was forty-seven miles per hour. Dkt. ## 60, at 8; 87, at 7. The traffic collision

   report shows that neither driver was distracted. Dkt. # 60-1, at 3. Both vehicles were “apparently

   normal” at the time of the collision. Id. at 3.




   2
           Plaintiff alleges that Portillo “was not just an agent of MVT as stated . . . [but] he was in fact
           MVT’s statutory employee pursuant to federal regulations.” Dkt. # 87, at 7. The Court finds
           this immaterial because defendants admit that Portillo was acting within the course and scope
           of his employment with MVT when the collision occurred; thus, if Portillo is found
           negligent, MVT is negligent under the theory of respondeat superior.

                                                       2
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 3 of 18




           Portillo was ticketed by Trooper Jon Ysbrand, the investigating officer, for traveling too fast

   for the weather conditions. Dkt. ## 60, at 8; 87, at 7; 60-1, at 3. Plaintiff stated in his deposition

   that, before the time of the collision, he had slowed due to traffic in front of him. Dkt. ## 60, at 8;

   87, at 7. He also stated in his deposition that he “was trying to get up to about 30 or 40” miles per

   hour at the time of the collision. Dkt. # 60-6, at 3. Plaintiff also stated in his deposition that he does

   not believe that Portillo hit him on purpose, and that he does not believe the collision was anything

   other than an accident. Dkt. # 60-6, at 5. Plaintiff’s expert accident reconstructionist, Ron Blevins,

   stated in his deposition:

           Q:      Okay. So it is your opinion that Mr. Portillo caused the accident because he
                   didn’t brake in time and avoid?

           A:      Correct.

           Q:      And he either should have braked and slowed down behind Mr. Rimes or he
                   should have pulled into the other lane?

           A:      Correct.

           Q:      And it is your opinion that he actually was just going too fast?

           A:      No, his speed didn’t cause the wreck. It’s the failure to slow that caused the
                   wreck.

           Q:      So he should have stopped faster and that caused the wreck?

           A:      Sooner.

           Q:      Sooner?

           A:      Yes.

           Q:      Okay. He should have stopped sooner?

           A:      Correct.



                                                       3
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 4 of 18




           Q:      By the time he did apply the brake, it was already too late?

           A:      In my opinion, yes.

           Q:      Okay.

           A:      And you were saying stop. He didn’t have to stop because the vehicle in
                   front of him is moving, but he should have slowed some.

           Q:      So let’s try to rephrase this then, clear it up a little bit. He should have either
                   slowed down or moved to the other lane to avoid hitting Mr. Rimes?

           A:      Yes.

           Q:      And by the time he started slowing down, it was already too late to avoid
                   hitting Mr. Rimes?

           A:      That’s my understanding, yes.

           Q:      And it is your understanding that he actually did hit the brake, it was just too
                   late to avoid the accident?

           A:      Well, his deposition testimony is that he was driving in the left lane and he
                   had no reason to hit his brakes, that Mr. Rimes moved over into him, but in
                   his statement to the trooper he said that he hit his brakes, and I assume that
                   that’s correct.

   Dkt. ## 60, at 8-9; 87, at 7; 60-3, at 12 (emphasis added). Blevins also stated that he believed

   Portillo’s speed was reasonable under the circumstances. Dkt. # 60-3, at 13. Trooper Ysbrand

   stated: “Mr. Portillo stated he was unable to stop and collided with the rear of Mr. Rimes’ trailer.

   As he attempted to brake, his truck went into a skid striking the rear of Mr. Rimes’ trailer. Mr.

   Portillo tried to steer away but all he accomplished was the cab turn sideways in the skid.” Dkt. ##

   60, at 9; 87, at 8; 60-5, at 1.




                                                       4
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 5 of 18




           Prior to the collision, Portillo had not worked from January 6 to January 13, 2018.3 Dkt. ##

   60, at 10; 87, at 8; 60-7, at 1-6. On January 14, 2018, the day before the collision, Portillo exceeded

   the FMCSA maximum drive time, of eleven hours in a fourteen hour period, by four or sixteen

   minutes.4 Dkt. ## 60, at 10; 87, at 8; 60-7, at 8-9. FMCSA regulations state that, after driving

   eleven or more hours in a fourteen hour period, “[a] driver may not drive without first taking 10

   consecutive hours of off duty.” 49 C.F.R. § 395.3(a)(1). However, if the commercial vehicle is

   equipped with a sleeper berth, as Portillo’s was, the FMCSA regulations allow “[a]t least 8 but less

   than 10 consecutive hours in a sleeper berth, and . . . [a] separate period of at least 2 but less than 10

   consecutive hours either in the sleeper berth or off duty, or any combination thereof.” 49 C.F.R. §

   395.1(g)(1)(ii). Blevins did not opine that Portillo was operating in violation of these regulations

   on the date of the accident; however, this specific question was not asked in his deposition. Dkt. ##




   3
           Plaintiff points out that Portillo likely traveled 55.2 miles on January 13, 2018. Dkt. # 87,
           at 8. He also provides evidence through his expert that Portillo may have falsified his
           driver’s log for that day. Id. Defendants argue that this travel was for personal reasons, not
           in the course and scope of Portillo’s employment. Dkt. # 114, at 2. Portillo owned the
           vehicle, and was allowed to drive it as a personal conveyance when not operating
           commercially.       See Dkt. # 114, at 2; FMCSA Personal Conveyance Rules,
           https://www.fmcsa.dot.gov/regulations/hours-service/personal-conveyance (last visited May
           20, 2020). The Court finds that the January 13, 2018 travel is immaterial to the claim of
           negligent entrustment.
   4
           Defendants point out that FMCSA regulations allow a driver to operate up to two additional
           hours per day if experiencing adverse conditions. Dkt. # 114, at 7-8 (citing 49 C.F.R. §
           395.1(b) (allowing “a driver who encounters adverse conditions” to “drive and be permitted
           or required to drive a commercial vehicle for not more than 2 additional hours beyond the
           maximum time allowed under §§ 395.3(a) or 395.5(a) to complete that run or to reach a place
           offering safety for the occupants of the commercial motor vehicle and security for the
           commercial motor vehicle and its cargo.”)). However, there is no evidence in the record that
           there was inclement weather or other adverse conditions on January 14, 2018.

                                                       5
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 6 of 18




   60, at 10; 87, at 9. He did state in his expert report that Portillo stopped to rest in Stroud, Oklahoma,

   on January 14, 2018. Dkt. # 87-3, at 3.

           Portillo had been diagnosed with type 2 diabetes, and MVT was aware of this diagnosis. Dkt.

   ## 60, at 11; 87, at 9. Portillo was issued an FMCSA medical certificate by an FMCSA approved

   physician showing that he was fit to operate a commercial motor vehicle under FMCSA standards

   at the time of the collision, and he was operating under that medical certificate. Dkt. ## 60, at 11;

   87, at 9. At his last FMCSA physical three months before the collision, on October 27, 2017,

   Portillo had a urine test sugar level of 500 mg and a fingerstick blood test sugar level of 205.5 Dkt.

   ## 60, at 11; 87, at 10; 60-11, at 25. Portillo disclosed to the FMCSA physician that he was treated

   for diabetes with the medication Glucovance. Dkt. ## 60, at 11; 87, at 10. FMCSA regulations

   disqualify a person from operating a commercial vehicle if that person is being treated with insulin

   for diabetes. 49 C.F.R. § 391.41(b)(3); see also Dkt. # 87-17, at 4. Portillo’s treating physician did

   not recommend that Portillo’s diabetes be treated with injectable insulin. Dkt. ## 60, at 11; 87, at

   10. None of plaintiff’s expert witnesses opined that Portillo’s diabetes was required to be treated

   with insulin at any time. Dkt. ## 60, at 12; 87, at 10.

           The following are the allegedly disputed material facts: Defendants assert that, after

   exceeding eleven hours of drive time, Portillo stopped to rest in Stroud at 7:44 p.m. on January 14,

   2018, and began driving again at 5:49 a.m. on January 15, 2018, a total of ten hours and five

   minutes, greater than the ten hour requirement. Dkt. ## 60, at 10; 60-7, at 9-10; 60-8, at 2. Plaintiff




   5
           Defendants corrected this statement to a fingerstick blood test sugar level of 207. Dkt. # 114,
           at 5; see Dkt. # 87-13, at 15.

                                                      6
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 7 of 18




   argues that Portillo was traveling at 10:01 p.m. on January 14, 2018, breaking up the required eight

   consecutive hours of rest time. Dkt. ## 87, at 9; 87-6, at 2.

          Plaintiff alleges that Portillo regularly falsified his medical history since 2005 in connection

   with his commercial driver’s license (CDL) driver qualification examinations. Dkt. ## 87, at 13; 87-

   1, at 8. Plaintiff also alleges that Portillo knew that he needed insulin to control his diabetes, Dkt.

   ## 87, at 14; 87-1, at 12, and that Portillo’s medical certificates contained numerous warnings

   regarding his diabetes. Dkt. ## 87 at 14; 87-12, at 13.

                                                     II.

          Summary judgment pursuant to Fed. R. Civ. P. 56 is appropriate where there is no genuine

   dispute as to any material fact and the moving party is entitled to judgment as a matter of law.

   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S.

   242, 250 (1986); Kendall v. Watkins, 998 F.2d 848, 850 (10th Cir. 1993). The plain language of

   Rule 56(c) mandates the entry of summary judgment, after adequate time for discovery and upon

   motion, against a party who fails to make a showing sufficient to establish the existence of an

   element essential to that party’s case, and on which that party will bear the burden of proof at trial.

   Celotex, 477 U.S. at 317. “Summary judgment procedure is properly regarded not as a disfavored

   procedural shortcut, but rather as an integral part of the Federal Rules as a whole, which are designed

   ‘to secure the just, speedy and inexpensive determination of every action.’” Id. at 327.

          “When the moving party has carried its burden under Rule 56(c), its opponent must do more

   than simply show that there is some metaphysical doubt as to the material facts. . . . Where the

   record taken as a whole could not lead a rational trier of fact to find for the non-moving party, there

   is no ‘genuine issue for trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,


                                                     7
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 8 of 18




   586-87 (1986) (citations omitted). “The mere existence of a scintilla of evidence in support of the

   plaintiff’s position will be insufficient; there must be evidence on which the [trier of fact] could

   reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. In essence, the inquiry for the Court

   is “whether the evidence presents a sufficient disagreement to require submission to a jury or

   whether it is so one-sided that one party must prevail as a matter of law.” Id. at 250. In its review,

   the Court construes the record in the light most favorable to the party opposing summary judgment.

   Garratt v. Walker, 164 F.3d 1249, 1251 (10th Cir. 1998).

                                                      III.

                                                      A.

                                          Negligent Entrustment

           Plaintiff opposes partial summary judgment on this claim based on two theories: fatigue

   caused by insufficient rest and fatigue caused by diabetes. First, plaintiff argues that the driver’s logs

   show that Portillo was out of compliance with FMCSA regulations by failure to rest the requisite

   hours. Second, plaintiff argues that Portillo’s diabetes caused him to be fatigued, which caused or

   contributed to the collision.

                               i. Elements of Negligent Entrustment Claim

           “Negligent entrustment of an automobile occurs when the automobile is supplied, directly

   or through a third person, for the use of another whom the supplier knows, or should know, because

   of youth, inexperience, or otherwise, is likely to use it in a manner involving unreasonable risk of

   bodily harm to others . . . .” Sheffer v. Carolina Forge Co., LLC, 306 P.3d 544, 548 (Okla. 2013).

   To establish a claim of negligent entrustment, the plaintiff must show that a reasonable person knew

   or should have known that the person entrusted with the vehicle would be likely to operate it in a


                                                       8
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 9 of 18




   careless, reckless, or incompetent manner. Green v. Harris, 70 P.3d 866, 869 (Okla. 2003). A

   necessary element of a negligent entrustment claim is that the plaintiff’s injury result from the

   driver’s careless or reckless operation of the vehicle. Clark v. Turner, 99 P.3d 736, 743 (Okla. Civ.

   App. 2004).

    ii. There is No Evidence that MVT Negligently Entrusted the Vehicle to Portillo Based on His
                                         Failure to Rest

          The arguments relating to Portillo’s rest time the night before and morning of the collision

   are as follows. Defendants argue that Portillo was not disqualified from operating under MVT’s

   dispatch due to his ten hour rest following a drive slightly in excess of eleven hours the day before.

   Dkt. # 60, at 14. Plaintiff argues that Portillo “was not only traveling at a speed that was excessive

   for the conditions at the time, but was doing so after exceeding the maximum hours rules and failing

   to get adequate rest the day before the collision.” Dkt. # 87, at 18.

          FMCSA regulations state that, after driving eleven or more hours in a fourteen hour period,

   “[a] driver may not drive without first taking 10 consecutive hours of off duty.” 49 C.F.R. §

   395.3(a)(1). However, if the commercial vehicle is equipped with a sleeper berth, as Portillo’s was,

   the FMCSA regulations provide:

          A driver who operates a property-carrying commercial motor vehicle equipped with
          a sleeper berth . . .

          (A) Must, before driving, accumulate

                  (1) At least 10 consecutive hours off duty;

                  (2) At least 10 consecutive hours of sleeper-berth time; [or]

                  (3) A combination of consecutive sleeper-berth and off-duty time amounting
                  to at least 10 hours . . . .



                                                     9
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 10 of 18




    Id. § 395.1(g)(1)(i). The regulations also provide:

            (A) The term “equivalent of at least 10 consecutive hours off duty means a period of

                    (1) At least 8 but less than 10 consecutive hours in a sleeper berth, and

                    (2) A separate period of at least 2 but less than 10 consecutive hours either
                    in the sleeper berth or off duty, or any combination thereof.

    Id. § 395.1(g)(1)(ii).

            It is undisputed that Portillo drove more than eleven hours—four minutes according to

    defendants and sixteen minutes according to plaintiff—on January 14, 2018. Dkt. ## 60, at 10; 87,

    at 8; 60-7, at 8-9. Therefore, assuming there was no inclement weather on January 14 (as there is

    nothing in the record to suggest there was), see 49 C.F.R. § 395.1(b), he was required to rest either

    ten consecutive hours or eight hours consecutively followed by two hours in the sleeper berth or off

    duty, or a combination thereof. The evidence clearly shows that Portillo rested over ten consecutive

    hours in Stroud, Oklahoma. There are three electronic logs of Portillo’s vehicle location in the

    record: (1) the driver’s log, a commercially available electronic log tracking system in the vehicle,

    known as “PeopleNet Fleet Manager” (Dkt. # 60-7; MVT_000023-MVT_000024); (2) a GPS

    location history log (Dkt. # 114-1; MVT_001488); (3) and a second GPS location history log,

    identified as ICC-MCLOCAT, an intermittent GPS log that shows Portillo’s location at 7:40 p.m.

    but not again until 10:01 p.m. on January 14 (Dkt. # 87-6). All of the logs confirm that Portillo was

    in Stroud, Oklahoma, the night before and the morning of the collision. The PeopleNet Fleet

    Manager log shows that Portillo was in Stroud at 7:44 p.m. on January 14, 2018, and that he did not

    change locations until 5:49 a.m. on January 15, 2018. Dkt. # 60-7, at 9-10. The GPS location

    history log confirms that Portillo was in Davenport, Oklahoma at 7:40 p.m. on January 14, 2018.



                                                     10
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 11 of 18




    Dkt. # 114-1, at 3. He then drove three miles to Stroud between 7:40 p.m. and 7:43 p.m., and was

    in Stroud by 7:44 p.m. on January 14, 2018. Id. In this log, from 7:44 p.m. on January 14, 2018, to

    5:47 a.m. on January 15, 2018, Portillo was in Stroud with no tracked mileage. Id. The ICC-

    MCLOCAT intermittent location history log shows that Portillo was in Davenport, Oklahoma at 7:40

    p.m. on January 14, 2018, Dkt. # 87-6, at 2, followed by a recording at 10:01 p.m. on January 14,

    2018, showing that Portillo was in Stroud. Id. Plaintiff argues that this last log shows that Portillo

    was driving one mile per hour for three miles at 10:01 p.m. and, thus, Portillo did not rest eight

    consecutive hours. Dkt. # 120, at 2. However, the only thing this log shows is that Portillo was in

    Davenport at 7:40 p.m. and was in Stroud at the time the GPS recorded again at 10:01 p.m. It does

    not show when Portillo traveled the three miles from Davenport at 7:40 to Stroud. But the other two

    logs clearly show these three miles were driven from 7:40-7:43 p.m. The Court finds that there is

    no genuine dispute of material fact; Portillo clearly rested over ten hours consecutively after driving

    eleven hours in a fourteen hour period, from 7:44 p.m. on January 14, 2018, to 5:47 a.m. or 5:49 a.m.

    on January 15, 2018, and, thus, he complied with FMCSA regulations. Plaintiff has merely raised

    a “metaphysical doubt” as to Portillo’s driving status at 10:01 p.m. because the last log did not record

    travel between 7:40-10:01 p.m., but the record as a whole demonstrates that Portillo rested for ten

    consecutive hours. See Matsushita Elec. Indus. Co., 475 U.S. at 586-87 (“When the moving party

    has carried its burden under Rule 56(c), its opponent must do more than simply show that there is

    some metaphysical doubt as to the material facts. . . . Where the record taken as a whole could not

    lead a rational trier of fact to find for the non-moving party, there is no ‘genuine issue for trial.’”).

            Plaintiff has no other evidence that Portillo was fatigued due to failure to rest. In fact,

    plaintiff admitted that the collision was nothing but an accident. Dkt. # 60-6, at 5. His accident


                                                       11
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 12 of 18




    reconstructionist opined that the collision was caused by Portillo’s failure to slow down; he did not

    mention failure to rest. Dkt. # 60-3, at 12. Therefore, as a matter of law, MVT could not have

    negligently entrusted the commercial vehicle to Portillo the morning of January 15 based on his

    alleged failure to rest. The Court finds that there is no genuine dispute of material fact that Portillo

    rested the requisite time the night before and the early hours of the collision date, and that MVT did

    not negligently entrust the dispatch to Portillo the morning of the collision.6

        iii. There is No Evidence that MVT Negligently Entrusted the Vehicle to Portillo Based on His
                                                 Diabetes

              The arguments relating to Portillo’s diabetes are as follows. Defendants argue that, because

    Portillo was operating under a valid FMCSA medical certificate at the time of the collision, MVT

    could not have negligently entrusted the commercial vehicle to Portillo based on diabetes. Dkt. #

    60, at 16. The FMCSA medical certificate had been issued for the one-year period of October 2017

    to October 2018. Id. Defendants state that the FMCSA medical card was issued by an FMCSA

    approved physician and had not been recalled by that physician. Id. Defendants also argue that

    Portillo was not treated with insulin and, therefore, he was in compliance with FMCSA regulations.

    Id. at 17. Finally, defendants argue that plaintiff has failed to produce an expert witness who will

    testify that Portillo should have been treated with injectable insulin or that he was fatigued due to

    diabetes. Id. Plaintiff argues that Portillo’s “dangerous diabetes” contributed to his alleged fatigue,

    which allegedly caused or contributed to the collision. Dkt. # 87, at 17. Plaintiff also argues that


    6
              Plaintiff argues that the decision in Byrd v. Ace American Ins. Co., 2018 WL 1569499, at
              *1 (N.D. Okla. March 30, 2018), applies to this case. However, in Byrd, this Court found
              that the driver had exceeded his maximum hours of service, and he suffered from sleep
              apnea. Id. at *3. Here, Portillo rested the requisite hours after exceeding the legal hours of
              service. Moreover, he did not suffer from a condition, such as sleep apnea, that would
              obviously have caused or contributed to the collision.

                                                       12
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 13 of 18




    the physicians who approved Portillo’s medical card were specifically approved by MVT. Id. at 18.

    Plaintiff argues that MVT was well aware that Portillo’s blood sugar range far exceeded the normal

    range. Id. at 19. Finally, plaintiff argues that expert testimony is not required because this is not a

    medical malpractice case. Id. at 19-20.

           “Courts generally require expert evidence when a condition would be unfamiliar to a lay jury

    and only an expert could diagnose that condition.” Tesone v. Empire Mktg. Strategies, 942 F.3d

    979, 996 (10th Cir. 2019) (internal quotation marks omitted); see also Williams v. New Beginnings

    Residential Care Home, 225 P.3d 17, 30 (Okla. Civ. App. 2009) (“Expert testimony must be adduced

    where any foundational fact requires a degree of skill or knowledge not possessed by the average

    person.”). “[A] lay witness is competent to testify concerning those physical injuries and conditions

    which are susceptible to observation by an ordinary person.” Tesone, 942 F.3d at 996. However,

    “where injuries complained of are of such character as to require skilled and professional persons

    to determine the cause and extent thereof, they must be proved by the testimony of medical experts.”

    Id. at 997. “The Oklahoma Supreme Court has frequently found expert testimony necessary to

    establish medical causation ‘[w]here injuries are of a character requiring skilled and professional

    men to determine the cause and extent thereof.’” Alexander v. Smith & Nephew, P.L.C., 98 F. Supp.

    2d 1287, 1295 (N.D. Okla. 2000) (quoting Williams v. Safeway Stores, Inc., 515 P.2d 223, 227

    (Okla. 1973)).

           Here, it would not be obvious to an average person that a urine test sugar level of 500 mg and

    a fingerstick blood test sugar level of 207 three months before the collision would or could have




                                                      13
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 14 of 18




    caused Portillo to be fatigued the morning of the collision.7 It would also not be obvious to an

    average person that Portillo allegedly should have been prescribed insulin, or whether the FMCSA

    physicians who approved Portillo’s FMCSA medical certificate were acting outside of professional

    standards. See Harder, 948 P.2d at 305 (noting that, ordinarily, in a medical malpractice case,

    negligence must be established by expert medical testimony). Plaintiff argues that MVT specifically

    approved the FMCSA physicians, Dkt. # 87, at 18, but plaintiff has cited no law requiring that an

    FMCSA physician be independently appointed. Plaintiff has produced no expert medical witness

    who would testify to how Portillo’s elevated levels of blood sugar three months earlier caused or

    contributed to the collision or what his blood sugar was the morning of the collision. The time to

    designate experts and exchange reports has long expired, and discovery closed in February 2020.8

    See Dkt. # 34. Moreover, plaintiff’s accident reconstructionist expert opined that the accident was

    caused by not braking sooner (failure to adequately slow). Dkt. # 60-3, at 12. Plaintiff himself

    stated in his deposition that he did not believe the collision was anything other than an accident.

    Dkt. # 60-6, at 5. The fact remains that Portillo and MVT were in compliance with FMCSA


    7
           Plaintiff attached an FMCSA Medical Examiner Handbook that states: “Some of the factors
           related to commercial driving that affect blood glucose control include: Fatigue . . . .” Dkt.
           # 87-17, at 3. This statement implies that fatigue could make blood glucose levels worse;
           it does not imply that diabetes causes fatigue, as plaintiff argues. The Handbook further
           states: “Poor blood glucose control can lead to fatigue, lethargy, and sluggishness.” Id. at 4.
           Even if there were a risk that Portillo could have been fatigued due to his diabetes, plaintiff
           has offered no expert opinions that he was, and Portillo was operating under a valid FMCSA
           medical certificate.
    8
           Plaintiff asked that he be granted a sixty-day extension to allow his expert to address this
           issue because he “has . . . been unable to review the medical records . . . .” Dkt. ## 87, at 11;
           120, at 4-5. The Court will not grant plaintiff additional time to produce an expert’s report,
           because plaintiff objected to defendants’ request for an extension of time (Dkt. # 26), and the
           discovery deadline passed three months ago. Dkt. # 34. Further, the discovery deadline has
           already been extended by sixty days. Dkt. # 33.

                                                      14
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 15 of 18




    regulations because Portillo was not prescribed or taking insulin,9 and he was operating under a valid

    FMCSA medical certificate at the time of the collision. The evidence is insufficient to support a

    claim for negligent entrustment. However, even if MVT did negligently entrust the vehicle to

    Portillo based upon his diabetes, there is no evidence in the record that Portillo’s diabetes caused or

    contributed to the collision. See Clark v. Turner, 99 P.3d at 743. The record fails to demonstrate

    that Portillo failed to slow down or move to another lane due to a diabetic episode or complications

    from diabetes. Therefore, the Court finds no genuine dispute of material fact that MVT did not

    negligently entrust Portillo’s vehicle to him based on his diabetes. The Court finds that defendants’

    motion for partial summary judgment as to negligent entrustment should be granted.

                                                      B.

                                             Punitive Damages

           Plaintiff argues that his request for punitive damages must be submitted to the jury, Dkt. #

    87, at 20, allegedly because both defendants acted with the requisite levels of willfulness and

    reckless disregard because Portillo “drove too long and rested too little despite knowing that he had

    uncontrolled, untreated diabetes, a disease that would, at a minimum, exacerbate his fatigue.” Id.

    at 22. Defendants argue that Portillo’s fatigue, speed, and/or diabetes did not cause the accident and,

    therefore, Portillo did not have the requisite level of recklessness to warrant submission of punitive

    damages to the jury. Dkt. # 60, at 25-26.

           Punitive damages may be awarded only if the plaintiff shows by clear and convincing

    evidence that the defendant has been “guilty of reckless disregard for the rights of others.” OKLA.


    9
           Plaintiff argues that defendants have been uncooperative in producing Portillo’s medical
           records from Mexico. However, plaintiff still could have designated an expert and produced
           his report based on the medical records that were produced.

                                                      15
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 16 of 18




    STAT. tit. 23, § 9.1; Rodebush by and through Rodebush v. Oklahoma Nursing Homes, Ltd., 867

    P.2d 1241, 1251 (Okla. 1993). A person acts in reckless disregard for the rights of others if he “was

    either aware, or did not care, that there was a substantial and unnecessary risk that [his] conduct

    would cause serious injury to others.” Gowens v. Barstow, 364 P.3d 644, 652 (Okla. 2015). The

    trial court must determine as a matter of law whether the plaintiff has produced sufficient evidence

    that a reasonable jury could find that a defendant acted with reckless disregard before instructing the

    jury as to punitive damages. Badillo v. Mid Century Ins. Co., 121 P.3d 1080, 1106 (Okla. 2005).10

           “Punitive damages are those damages which are given because of the wanton, reckless,

    malicious, or oppressive character of the acts of the defendant.” Wagoner v. Bennett, 814 P.2d 476,

    478 (Okla. 1991); Hamilton v. Amwar Petroleum Co., Inc., 769 P.2d 146, 149 (Okla. 1989); Slocum

    v. Phillips Petroleum Co., 678 P.2d 716, 719 (Okla. 1983). “They are meant to punish the

    wrongdoers and to act as a deterrent to others.” Wagoner, 814 P.2d at 478. As the Oklahoma

    Supreme Court has explained:

           The intent in willful and wanton misconduct is not an intent to cause the injury; it is
           an intent to do an act—or the failure to do an act—in reckless disregard of the
           consequences and under such circumstances that a reasonable man would know, or
           have reason to know, that such conduct would be likely to result in substantial harm
           to another.

    Graham v. Keuchel, 847 P.2d 342, 362 (Okla. 1993).




    10
           “Oklahoma’s jurisprudence also holds that punitive or exemplary damages may be awarded
           against the principal for a servant’s act under the doctrine of respondeat superior.” Jordan
           v. Cates, 935 P.2d 289, 292 (Okla. 1997). An employer may therefore be held liable for the
           employees’s intentional tort “when the act is one which is fairly and naturally incident to the
           business and is done while the servant was engaged upon the master’s business . . . .”
           Rodebush, 867 P.2d at 1245 (internal quotation marks omitted).

                                                      16
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 17 of 18




            The traffic collision report contains no evidence of indifference to or a reckless disregard of

    the health or safety of others. Dkt. # 60-1, at 3. Both vehicles were traveling uphill. Id. The

    conditions were snowy at the time of the collision. Id. There is no evidence Portillo was distracted

    when he struck plaintiff from behind. Id. at 3, 4. Plaintiff himself stated in his deposition that he

    did not believe the collision was anything other than an accident. Dkt. # 60-6, at 5. Plaintiff’s

    accident reconstructionist stated in his deposition that it was Portillo’s failure to slow down, not his

    fatigue or speed, that caused the collision. Dkt. # 60-3, at 12. In addition, Portillo was operating

    under a valid FMCSA medical certificate for his diabetes. Dkt. ## 60, at 11; 87, at 9. While his

    medical doctors were concerned about his diabetes, they did not deny a medical certificate. The

    Court has found no genuine dispute of material fact that Portillo failed to rest more than ten

    consecutive hours that ended four hours before the rear-end collision.

            Plaintiff seems to argue that a standard less than reckless disregard of the consequences

    applies under Oklahoma law. Dkt. # 87, at 21. However, Graham v. Keuchel, 847 P.2d 342, 362

    (Okla. 1993), makes clear that there must be “willful and wanton misconduct,” which is “an intent

    to do an act—or failure to do an act—in reckless disregard of the consequences and under such

    circumstances that a reasonable man would know, or have reason to know, that such conduct would

    be likely to result in substantial harm to another.” Id. (emphasis added). Here, neither prong of the

    willful and wanton misconduct definition is met. This is a rear-end tractor-trailer truck collision case

    in which both vehicles were traveling uphill in snowy conditions. Portillo was traveling under the

    minimum speed required for that stretch of highway. Plaintiff’s expert testified that it was Portillo’s

    failure to slow down that caused the accident. In sum, there is no evidence of willful and wanton

    misconduct and, thus, as a matter of Oklahoma law, punitive damages are unwarranted. Therefore,


                                                      17
Case 4:19-cv-00282-CVE-JFJ Document 146 Filed in USDC ND/OK on 05/20/20 Page 18 of 18




    the Court finds that defendants’ motions for partial summary judgment as to punitive damages

    should be granted.

           IT IS THEREFORE ORDERED that defendants’ motion for partial summary judgment

    (Dkt. # 60) is granted: partial summary judgment is entered for MVT on the negligent entrustment

    claim, and partial summary judgment is entered for MVT and Portillo on the request for punitive

    damages.

           DATED this 20th day of May, 2020.




                                                  18
